[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 2762
The petitioner brings this petition for a writ of habeas corpus alleging that the respondent has failed to credit him with proper presentence jail time.
The facts are not in dispute. The petitioner was sentenced to two concurrent sentences of four (4) years each on February 11, 1999. He had been arrested on CR98-177625 on August 15, 1998 and bonded out ten (10) days later so that on February 11, 1999 he received ten (10) days credit of presentence jail time towards that sentence. He was arrested on September 8, 1998 on CR98-078042 and was unable to make bond on that charge so that he received on the date of sentencing on February 11, 1999 a presentence credit of jail time of one hundred forty-eight (148) days on that charge. When sentenced on the two informations CR98-177625 became the longer of the two because he was technically still out on bond on that charge. It was suggested to the petitioner that he either amend this petition or bring another petition on a claim of ineffective assistance of counsel to attempt to see if after the fact counsel for the state and defense can agree to the effect the raising of bond on CR98-177625 would do. Nothing has been done.
Because of the above reasons the petition is dismissed.
Thomas H. Corrigan Judge Trial Referee